lN THE UN|TED STATES DlSTRlCT COURT
WESTERN DlSTRlCT OF ARKANSAS
FAYETTEV|LLE DlVlS|ON

BLAKE JONES PLA|NT|FF
v. CASE NO. 5:17-CV-5147
lV|CKEE FOODS CORPORAT|ON ` DEFENDANT

MEN|ORANDUM OP|NlON AND ORDER
Current|y before the Court is a l\/lotion for Summary Judgment (Doc. 20) filed by

Defendant lV|cKee Foods Corporation (“lVchee"). Plaintiff B|ake Jones has filed a
Response in Opposition (Doc. 23). For the reasons explained herein, the |V|otion for
Summary Judgment is GRANTED.
l. BACKGROUND

B|ake Jones began working for l\/chee as a temporary employee in `December of
2012. |n July of 2013, he was hired as an official l\/chee employee to work in the
Environmenta| Services Department as a janitor. He ultimately transitioned into working
l as a load team member, initially on second shift but eventually on third shift.1

On September 17, 2016, Jones applied for intermittent Family and l\/ledical Leave
Act (“FlVlLA") |eave. lVchee granted this request, and his leave period was approved
retroactively to August 17, 2016. Jones’ leave was scheduled to run for a period of six
months, at which point he would need to seek re-certification. Jones began taking Fl\/lLA
leave on an intermittent basis-as he deemed necessary for his underlying medical needs

However, individual Fl\/|LA absences within the approved intermittent window required

 

1 At |Vchee, third shift runs from 10:3O p.m. until 6:30 a.m. (Doc. 23-3, p. 5).
1

notice and documentation According to the evidence in the record, McKee corporate
policy required employees taking Fl\/|LA leave to: 1) call their supervisor, 2) call the
l\/ledical Leave Clerk, and 3) call the FlVlLA line to report details of their absence from the
job. Othen/vise, any absences would not be considered “FMLA leave." (Doc. 20-3, p. 2).
-The January 3rd Leave-

ln the middle of his overnight shift on January 3, 2017, Jones told another McKee
employee, Dallas Cheeks,2 that he was ill and planned to leave his shift ear|y. However,
he did not leave immediately because Jackie Smithson, a shift clerk, informed Jones that
there was an important shipment that had to be out by a certain time and asked him
whether he could finish the last few cases left to complete the trailer-load. (Doc. 23-2, p.
10). Jones agreed to do so. After he finished the trailer, Jones then went by the nurse’s
station to document his F|\/|LA leave, but left without speaking to the nurse when he saw
the number of people waiting to see her. Nor did Jones tell Jason Nichols, his direct
supervisor, that he was taking leave. Jones does believe that he called the Fl\/lLA line to
report leaving early. A month later, on February 7, 2017, Jones received a First Written
Counseling (Step 1)3 for leaving early on January 3rd without notifying a supervisor. Jones
stated in his deposition that he believed that l\/chee also charged him with an “attendance
point" for taking Fl\/|LA leave on January 3rd, but the l\/chee Attendance Points printout
for him shows that he received no attendance points in connection with this event. (Doc.

20-6, p. 2).

 

2 Jones contends that he was instructed that Cheeks was to be respected and that his
direct supervisor, Jason Nichols, told him that Cheeks had the same authority as
Nichols, Nichols disputes this.

3 McKee policy establishes four levels of disciplinary action, with a Step Four being the
highest level (Suspension and possible Termination).

2

-Leaving Company Property Without Permission-

On February 2, 2017, unbeknownst to Jones, another McKee employee, Kelby
Jones, reported to the shipping coordinator, Ronnie Hendrickson, that he saw Jones off
of company property during his shift. Because l\/chee shipping department employees
don’t clock in and out for breaks or for lunchl they are required to remain on company
property for the duration of their shift-unless they clock out. lntentionally being off
company property on company time is considered “intentiona||y defrauding the company."
See Doc. 20-9, p. 2. This report was passed to Gary Ruebush, McKee HR Business
Partner, and Bob Tharp, l\/|cKee Shipping Superintendent, who allegedly decided to
investigate the matter themselves4

On the morning of February 7, 2017, Tharp and Ruebush arrived at the McKee
plant early so that they would have a vantage point of the parking lot and any employees
who were exiting the building. At around 2:10 a.m., they reported observing Jones leave
the building, get into his car (a red Hummer), and then drive off company property.
Ruebush then left Tharp, got into his car, and drove off the lot to confirm that it was Jones
who was driving in the car. lt is not clear from the record whether Ruebush was successful
in confirming Jone_s’ identity. Neverthe|ess, once back at McKee, Ruebush pulled the log
that shows when employees swipe their badges to get in and out of the building. From

these logs, Ruebush was able to determine that Jones had swiped in and out of the

 

4 The McKee nomenclature is a bit confusing. But, it appears that the hierarchy is as
follows: Jones reported directly to Jason Nichols, who reported to Bob Tharp, Ruebush
is the HR Business Partner assigned to that department, so he and Tharp are colleagues
They both in turn report to l\/le|issa Smith, the HR l\/lanager.

3

building around the same time he and Tharp observed Jones leave the property, and
further confirmed that Jones had not clocked out.

Because Jones’ actions were considered by Tharp and Ruebush to be serious
misconduct (i.e. defrauding the company), the decision was made to suspend him. On
February 12, 2017, Ruebush and Nichols met with Jones to inform him that he was
receiving a Suspension (Step Four). Pursuant to l\/chee policy, employees who are
suspended are entitled to a suspension interview, where i\/|cKee officers interview the
employee to get his/her side of the story. Then, the company convenes a suspension
committee, which is composed of the employee’s direct supervisor, the superintendent,
the department manager, the HR business partner, and the HR manager. During the
suspension hearing, the committee discusses the reasons for the suspension, hears the
employee’s story, and then ultimately votes whether to release, retain, or transfer the
employee. (Doc. 21, p. 5).

During the February 17, 2017 suspension review meeting, Jones insisted that he
did not recall ever leaving company property while on the clock and asserted that he had
not driven his red Hummer that night. |n other words, Jones’ statement to the suspension
committee was completely at odds with the two eyewitness accounts that had resulted in
his suspension, _The committee5 unanimously decided to terminate Jones’ employment

with McKee.

 

5 The Committee consisted of l\/lelissa Smith (HR |\/|anager), HR Business Partner (Gary
Ruebush), Department Manager (Phi|ip Cameron), Superintendent (Bob Tharp), and the
employee’s Direct Supervisor (Jason Nichols). |t should be noted that the Department
Manager for Jones’ department was actually Greg Sutherland, but Phi|ip Cameron, the
manager of the Engineering Department, filled in.

4

+Aher-Acquired Evidence-

Separate and apart from this investigation, officials with McKee apparently had
also begun to investigate Jones for a number of other reasons. Three in particular bear
upon the arguments made at summary judgment The first was an investigation into the
possible falsification of certain records that Jones submitted in conjunction with his Fl\/lLA
paperwork that said that he had experienced trauma in the military. According to certain
other of McKee Foods’ records, Jones had no history of military service. (Doc. 23-4, p.
6). The second was an investigation prompted by other employees’ complaints that Jones
was misusing Fl\/lLA leave. Finally, a few days before Jones was terminated for leaving
company property without clocking out, Gary Ruebush had started an investigation over
complaints by Jones’ coworkers that he was making improper comments, including
allegedly telling one coworker that he was about to leave to go take F|VlLA leave but that
he shouldn’t worry because Jones would be done with that coworker’s wife before he got
home. McKee argues that, to the extent any of Jones’ claims survive summary judgment,
the evidence revealed by this investigation would limit his recovery under the after-
acquired evidence doctrine because Jones would have been terminated shortly thereafter
for these inappropriate comments.

-Jones’ Allegations of Harassment-

ln the midst of these incidents and investigations, Jones alleges that he
experienced harassment and discrimination at the hands of fellow employees, who were
upset that his missing work would increase their workloads. He alleges that numerous
coworkers made derogatory comments about him frequently taking off. He also contends

that his supervisor Jason Nichols would ask him questions about his attitude and would

sometimes comment that he didn’t look sick when Jones would ask to take his |eave. lt is
undisputed that l\/|cKee had knowledge of various complaints that Jones had made
regarding these comments. While it appears that no formal investigation of these
incidents was ever undertaken by |Vchee, Nichols did, however, hold a formal staff
meeting with his crew, explaining to them the importance of Fl\/lLA leave and the fact that
Jones was protected under federal |aw. (Doc. 20-4, p. 11). `

Jones filed the instant lawsuit against l\/chee on August 2, 2017. He contends that
he was discriminated and retaliated against for taking Fl\/lLA |eave. ln particular, he
contends that he was treated differently (i.e. terminated) from other similarly situated
employees who violated the same policy, and that the reason why he was terminated and
they were not is because of the added strains on the department caused by his Fl\/lLA
leave.6

||. LEGAL STANDARD

The standard for summary judgment is well established. Under Federal Rule of
Civil Procedure 56(a), “[t]he court shall grant summary judgment if the movant shows that
there is no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law." The Court must review the facts in the light most favorable to the

 

6 He_also initially asserted a claim for wrongful discharge under Arkansas law. Jones
claims that he made an anonymous complaint to the Occupational Safety and Health
Aclministration (“OSHA") about alleged safety violations at l\/chee. During his suspension
hearing, Jones told the committee that he was the one who made the complaint. He
contended that his firing at the conclusion of that meeting was sufficient to establish a
claim for wrongful termination in violation of Arkansas public policy. However, Jones’
counsel informed the Court via emai| on February 26 that he was no longer pursuing this
claim. The Court has construed this communication as a motion for voluntary dismissal
of that claim. Therefore, under Federa| Rule of Civil Procedure 41 (a)(2), Jones’ claim for
Wrongful termination in violation of Arkansas law is DlSM|SSED W|THOUT PREJUD|CE.

6

opposing party and give that party the benefit of any inferences that can be drawn from
those facts. Canada v. Union Elec. Co., 135 F.3d 1211, 1212-13 (8th Cir. 1997). The
moving party bears the burden of proving the absence of a genuine dispute of material
fact and that it is entitled to judgment as a matter of law. See Fed. R. Civ. P. 56(c);
Matsushita Elec. lndus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986); Nat’l.
Bank of Commerce of El Dorado, Ark. v. Dow Chem. Co., 165 F.3d 602 (8th Cir. 1999).
Once the moving party has met its burden, the non-moving party must “come
forward with ‘specific facts showing that there is a genuine issue for trial.’" Matsushita,
475 U.S. at 587 (quoting Fed. R. Civ. P. 56(c)). However, “the mere existence of a scintilla
of evidence in support of the plaintiff’s position will be insufficient” to survive summary `
judgment Anderson v. Durham D&M, L.L.C., 606 F.3d 513, 518 (8th Cir. 2010) (quoting k
Anderson v. Liberty Lobby, lnc., 477 U.S. 242, 252 (1986)). Rather, in order for there to
be a genuine issue of material fact that Would preclude summaryjudgment, the non-
moving party must produce evidence “such that a reasonable jury could return a verdict
for the nonmoving party." Allison v. Flexway Trucking, lnc., 28 F.3d 64, 66 (8th Cir. 1994)
(quoting Anderson v. Liberty Lobby, lnc., 477 U.S. 242, 248 (1986)). To meet its burden,
“[t]he nonmoving party must do more than rely on allegations or denials in the pleadings,
and the court should grant summary judgment if any essential element of the prima facie
case is not supported by specific facts sufficient to raise a genuine issue for trial."
Register v. Honeywell Fed. Mfg. & Techs., LLC, 397 F.3d 1130, 1136 (8th Cir. 2005)
(citing Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986)). |Vloreover, “[w]hen opposing
parties tell two different stories, one of which is blatantly contradicted by the record, so

that no reasonable jury could believe it, a Court should not adopt that version of the facts

for purposes of ruling on a motion for summary judgment." Scott v. Harris, 550 U.S. 372,
380 (2007).
lll. D|SCUSS|ON

ln general, employees who meet certain statutory requirements are entitled under
the FMLA to take twelve weeks of leave from work during any twelve-month period. 29
U.S.C. § 2612(a)(1). ln addition to guaranteeing these benefits, the FMLA also prohibits
two broad categories of employer conduct. Section 2615(a)(1) makes it unlawful “for any
employer to interfere with, restrain, or deny the exercise of or the attempt to exercise, any
right provided under this subchapter." 29 U.S.C. § 2615(a)(1). lt also makes it unlawful
for an employer to “discharge or in any other manner discriminate against any individual
for opposing any practice made unlawful" under the Fl\/lLA. 29 U.S.C. § 2615(a)(2). ln
light of these two sections, the Eighth Circuit has recognized three types of FMLA claims:
entitlement claims, retaliation claims, and discrimination claims. See, e.g., Pu/czinski v.
Trinity Structura/ Towers, lnc., 691 F.3d 996, 1005 (8th Cir. 2012). Because Jones did not
specify which of these three subsets of FMLA claims he is pursuing,7 the Court will
consider each type of claim.

1 A. FMLA Entitlement Claim

Under 29 U.S.C. 2615(a)(1), an FMLA entitlement claim “occurs where an

employer refuses to authorize leave under the FlVlLA or takes other action to avoid

responsibilities under the Act.” Pu/czfnski, 691 F.3d at 1005.

 

7 The Complaint (Doc. 1) uses the words “reta|iation" and “discrimination” several times
throughout As such, the Court assumes that Jones is primarily advancing FMLA
retaliation and FlVlLA discrimination claims, Out of an abundance of caution, however,
McKee has briefed all three types of claims, and the Court will follow suit.

8

The undisputed facts in the record establish that |\/chee never once refused to
authorize Jones to take Fl\/|LA |eave. lndeed, Jones himself testified during his deposition
that the only incident he could recall that might potentially qualify under this prong was
his belief that lVchee assessed him an “Attendance Point” for the incident recounted
above that occurred on January 3. (Doc. 23-2, p. 6). Other than that, he testified that he
could recall no other instance where l\/|cKee ever denied him leave under the Act or
attempted to avoid responsibilities under the Act (here-denying him the leave time). See
id.

Jones’ testimony about the incident on January 3rd is insufficient to sustain an
FlVlLA entitlement claim. First, as the Court noted above, despite his belief that he might
have received an attendance point as a result of the event on the 3rd, the l\/chee
Attendance Point sheet summary for him shows that the incident wasn’t even reported as
an “incident" that could potentially have gained Jones a point. (Doc. 20-6, p. 2). There
certainly is no evidence in the record-beyond mere speculation-that a point was ever
awarded for Jones’ use of FMLA leave on that day. ln fact, the record evidence squarely
contradicts this speculation Second, the law is well established that an FMLA entitlement .
claim will not lie “unless the employee has been prejudiced by the violation.” Ragsda/e v.
Wolver/'ne World l/l/ide, lnc., 535 U.S. 81, 89 (2002). Jones’ deposition testimony clearly-
establishes that l\/chee granted him FMLA leave every time he asked for it_including on
the day of January 3rd. Because Jones has not demonstrated that l\/chee ever denied
him the benefits he was entitled to under the FlVlLA, any FMLA entitlement claim fails. To
the extent that Jones’ Complaint advanced such a claim against lV|cKee, it is D|SMlSSED

W|TH PREJUD|CE.

B. FMLA Discrimination and Reta|iation Claims

Under 29 U.S.C. § 2615(a)(2), a FMLA retaliation claim occurs when an employer
takes some adverse action against an employee after that employee complains about or
opposes a practice made unlawful by the Act. Pulczinski, 691 F.3d at 1006. An FMLA
discrimination claim, on the other hand, “arises when an employer takes adverse action
against an employee because the employee exercises rights to which he is entitled under
the FlVlLA.” /d.

Because these two claims, unlike an FMLA entitlement claim, have at their core
the notion that an employer has discriminated in some way against an employee because
they were taking Fl\/|LA leave, they require evidence that the employer acted with
discriminatory intent. Brown v. City ofJacksonvi//e, 711 F.3d 883, 891 (8th Cir. 2013). As
such, for both of these claims, a court first looks to see whether the plaintiff has pointed
to direct evidence of this kind of discrimination Absent direct evidence, both of these
claims are analyzed under the traditional McDonne/l Doug/as burden-shifting framework.
See, e.g., Sisk v. Picture People, lnc., 669 F.3d 896, 899 (8th Cir. 2012) (explaining the
use of the McDonne// Douglas framework for FMLA retaliation claims); Hager v. Ark. Dep’t
of Health, 735 F.3d 1009, 1015 (8th Cir. 2013) (explaining the similar process for FMLA
discrimination claims).

Under the burden-shifting framework used for both claims, a plaintiff must first
establish a prima facie case of discrimination or retaliation by “[showing] that [he]
exercised rights afforded by the Act, that [he] suffered an adverse employment action,
and that there was a causal connection between [his] exercise of rights and the adverse

employment action." Phillips v. Mathews, 547 F.3d 905, 912 (8th Cir. 2008) (quoting Smith

10

v. Allen Health Sys., lnc., 302 F.3d 827, 832 (8th Cir. 2002)). lf he successfully makes out
a prima facie case, the burden then shifts to the employer to “articulate a legitimate,
nondiscriminatory reason for its challenged actions.” Stallings v. Hussmann Corp., 447
F.3d 1041, 1050 (8th Cir. 2006). “The employee may then demonstrate that the proffered
reason is pretextuall showing that ‘the employer’s proffered explanation is unworthy of
credence’ or ‘persuading the court that a prohibited reason more likely motivated the
employer.”’ Hudson v. Tyson Fresh Meats, lnc., 787 F.3d 861, 867 (8th Cir. 2015) (quoting
Sfa//ings, 447 F.3d at 1050).

Jones has not pointed to, and the Court has not found, any direct evidence of
|Vchee’s discriminatory intent in the record. Therefore, the Court will analyze these claims
under the McDonne/l Doug/as framework.

Here, even assuming that Jones stated a prima facie case of discrimination or
retaliation, his claims fail because l\/chee has advanced a legitimate, non-discriminatory
reason for terminating Jones, and Jones has not established that the proffered reason for
his termination is pretextual.

First, l\/chee has consistently asserted throughout this litigation that the sole
reason for Jones’ termination was his departure from company property on February 7th
without clocking out, which l\/chee policy considers to be defrauding the company. Al| of
the people deposed who participated in Jones’ suspension hearing (and who ultimately
made the unanimous decision to terminate him) testified at their depositions that Jones

being off company property while on company time was the sole reason for their vote to

11

terminate his employment8 They also testified that Jones’ F|VlLA status was never
discussed during the suspension meeting and therefore played no role in their decision.
l\/loreover, the undisputed evidence demonstrates that l\/chee policy considers being off
company property while on the clock to be a serious offense, akin to defrauding the
company. Therefore, lVchee has established a legitimate, non-discriminatory reason for
Jones’ termination,9 and Jones must now come fonivard with sufficient evidence that
demonstrates that this reason was mere pretext.

Un|ike at the prima facie stage, an “employee’s attempt to prove pretext or actual
discrimination requires more substantial evidence, however, because unlike evidence
establishing the prima facie case, evidence of pretext and discrimination is viewed in light
of the employer’s justification.” Sprenger v. Fed. Home Loan Bank of Des Moines, 253
F.3d 1106, 1111 (8th Cir. 2001).

ln Jones’ Response to the l\/lotion for Summary Judgment, he contends that there
is evidence demonstrating that lVchee’s asserted justification was pretextual because
lVchee treated several other similarly situated individuals differently than it treated Jones.

Pointing to evidence of an employer’s differential treatment of similarly situated

 

8 As noted above,`Jones’ suspension committee consisted of five individuals The record
before the Court shows that four of these individuals (al| but Phi|ip Cameron) were
deposed.

9 During his suspension hearing and later during his deposition, Jones remarked only that
he never recalled leaving company property on February 7th, and he asserted that Tharp
and Ruebush were mistaken to think that it was him. Although there is substantial
evidence to corroborate Tharp and Ruebush’s accounts (including that they were there
and that the electronic system record confirms that Jones swiped in and out of the building
around the time that they reported seeing him do so), even if they were mistaken, it does
not detract from the legitimacy of l\/chee’s asserted justification For, “if an employer
bases its decision on an honestly-held belief unrelated to the FlVlLA, it is
nondiscriminatory even if that belief is mistaken." Hudson, 787 F.3d at 866.

12

employees is a textbook example of how an employee can establish pretext. However,
“[a]t the pretext stage, the test for determining whether employees are similarly situated
to a plaintiff is a rigorous one.” Bun‘on v. Ark. Sec’y of State, 737 F.3d 1219, 1230 (8th
Cir. 2013) (internal quotation marks omitted). As a result, before a plaintiff may rely on
similarly-situated evidence, an employee “must prove only that the other employees were
similarly situated in all relevant respects.” Ridout v. JBS USA, LLC, 716 F.3d 1079, 1085
(8th Cir. 2013) (internal quotation marks omitted). That is, “the individuals used for_
comparison must have dealt with the same supervisor, have been subject to the same
standards and engaged in the same conduct without any mitigating or distinguishing
circumstances" Wiennan v. Casey’s Gen. Stores, 638 F.3d 984, 994 (8th Cir. 2011)
(quoting Cherry v. Ritenour Sch. Dist., 361 F.3d 474, 479 (8th Cir. 2004)).
v This Jones has not done. Although dones has pointed to at least three McKee
employees who were not terminated even though they violated the same l\/chee policy,
he has not demonstrated that any of these individuals shared the same supervisor (in
fact-the evidence shows that they did not), has not shown that they were not on FMLA
(to establish that his FMLA status was the true reason for the termination), and has not
demonstrated that these individuals engaged in the same conduct without any mitigating
or distinguishing circumstances He only notes that these individuals were not terminated
and that they also did not get a Step 4 written warning. But, there is no evidence in the
record as to whether any of these individuals had previously received discipline for
improperly leaving company property (as Jones had a month prior to the February 7th
incident when he didn’t follow proper procedures before leaving on FMLA leave), and

there certainly is no evidence that these individuals, like Jones, refused to admit their

13

conduct. ln fact, the exhibits in the record show that these individuals readily admitted
their conduct, see, e.g., Doc. 20-24, pp. 2, 4. ln short, Jones has not put forth sufficient
evidence showing that lVchee’s asserted justification for Jones’ termination was pretext
for unlawful discrimination or retaliation against him because of his FMLA status As a
result, his claims fail, and his FMLA discrimination and retaliation claims will be
D|SM|SSED W|TH PREJUD|CE.

There is one final matter before the Court. Because all of the remaining claims
have been dismissed either voluntarily by Jones or as a result of this Opinion and Order,
the Court need not decide address the impact of lVchee’s alleged after-acquired evidence
and/or how that might limit Jones’ ability to recover. ln addition, because all of the pending
claims have been dismissed, the three pending motions in limine, Docs. 36, 38, and 40,
are MOOT.

|V. CONCLUS|CN

lT lS THEREFORE ORDERED that lVchee’s lVlotion for Summary Judgment (Doc.
20) is GRANTED. Jones’ FMLA entitlement, retaliation, and discrimination claims are-
DlSlVllSSED W|TH PREJUD|CE. As noted above, Jones has elected not to pursue the
claim for wrongful termination under Arkansas law. That claim will be D|SM|SSED
W|THOUT PREJUD|CE.

lT |S FURTHER ORDERED that Jones’ l\/|otion in Limine (Doc. 36), and lVchee’s
notions in Limine (Docs. 38, 40) are MooT. `

Judgment will enter contemporaneously with this Order.

14

 

lT IS SO ORDERED on this l day of l\/larchl 201 ' /

 

15

